AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)



                   JONATHAN BAUTISTA                                           Case Number: 19CR2041-KSC
                      CALLE-CALLE
                                                                              FEDERAL DEFENDERS
                                                                              Defendant's Attorney


REGISTRATION NO. 74898298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                Count Number(s)
8:1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                         1


 D The defendant has been found not guilty on count( s)
                                                                         -------------------
 IZI Count(s) UNDERLYING INFORMATION                                        dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                               TIME SERVED
 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
 •
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            7/9/2019
                                                                            Date of Imposition of Sentence
                                                                                         -~
                                   FILED                                          .··




                                    JUL 1 1 2019                            ~ARE';,~\ll~ORD
                                CLEfiK. u.S. DISTRICT COURT                 UNITED STATES MAGISTRATE JUDGE
                          ,c:-•_:7'-1'.:R~ DISTRICT OF CALIFORNIA
                                                           DEPUTY
